Case: 4:18-cv-02144-AGF Doc. #: 14 Filed: 02/18/19 Page: 1 of 2 PageID #: 67




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 DOMINIC PONTELLO                             )
                                              )
        Plaintiff,                            )
                                              ) Case No. 4:18-CV-02144-SPM
 v.                                           )
                                              )
 NAVIENT SOLUTIONS, LLC                       )
                                              )
 Defendant.                                   )

                               STIPULATION FOR DISMISSAL

        IT IS HEREBY STIPULATED AND AGREED that this action against Defendant

 should be dismissed with prejudice, each party to bear its own costs.


                                                      Respectfully Submitted,
 Dated: February 18, 2019
                                                      PONTELLO & BRESSLER, LLC

                                                          /s/ Isaac J. Bressler___
                                                      ISAAC J. BRESSLER #66379
                                                      406 Boones Lick Rd.
                                                      St. Charles, Missouri 63301
                                                      (636) 896-4170
                                                      (636) 246-0141 facsimile

                                                      Attorney for Plaintiff
Case: 4:18-cv-02144-AGF Doc. #: 14 Filed: 02/18/19 Page: 2 of 2 PageID #: 68




                             CERTIFICATE OF SERVICE

        I hereby certify that, on this 18th day of February 2019, the foregoing was filed

 electronically and served upon counsel of record via the Court’s ECF filing system.


                                                         /s/ Isaac J. Bressler
                                                      Isaac J. Bressler




                                             2
